TOOL TRACKING AND
DATA COLLECTION ASSEMBLY



FINAL OFFICE ACTION

This action is in response to the Applicant’s amendment dated March 01, 2021.

DRAWINGS

In view of the Applicant’s amendments to the drawings and specification as well as further consideration, the drawing objection as set forth in the previous Office Action (10/28/2020) has been overcome. The Examiner notes that the drawing objection pertaining to element number 74a not being set forth in the specification has been withdrawn because after further review, the specification does set forth the element number at paragraph 54.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

The Examiner notes that in independent claim 1, the limitations of “when installed in an industrial machine” (line 4) and “resulting in the tool being used for a machining operation” (lines 7-8) are deemed as merely an intended use of the tool assembly and tool respectively and do not limit the actual method of tracking the use history of the tool. As such, these limitations have not been given patentable weight.

Objections

In view of the Applicant’s amendments to the claims, the claim objections as set forth in the said previous Office Action have been overcome.

35 U.S.C. § 112

Claims 17 - 25 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.

Independent claim 17 is indefinite as to the specific meaning of the phrases “A tracking assembly and a tool assembly in a combination, the combination comprising:
the tool assembly comprising a tool, the tool being either a punch or a die;”.


These phrases set forth that multiple tool assemblies are present which is inconsistent with the specification. The recommendation is made to reword the phrase as. 
--A tracking assembly and a tool assembly forming a combination, the combination comprising:
a tool being either a punch or die;--

Independent claim 21 is indefinite as to the specific meaning of the limitation “formed in a shape of an elongated tray” in line 3 for an elongated tray is not a definite shape and could be of any shape.

All other issues set forth in the said previous Office Action under 35 U.S.C. 112 have been overcome in view of the Applicant’s amendments to the claims. 

35 U.S.C. § 102

Claims 1 - 5, 9, and 11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimura et al. (2009/0084568).

With respect to independent claim 1, Arimura et al. set forth a method of initially tracking use history of a tool assembly comprising the steps of:
providing a tool assembly and an assembly for tracking a hit/stroke count for the tool assembly (see Fig. 2) when installed in an industrial machine, the tool assembly comprising a 

tool (Fig. 2; 1-6), the tracking assembly operably coupled to the tool assembly and comprising a counter (21); and
applying a force relative to the tool assembly, resulting in the tool being used for a machining operation (ie. impact driving), the force providing a corresponding force on the tracking assembly (abstract),
wherein said corresponding force on the tracking assembly results in the counter to increase by single iteration (abstract), and
wherein the tracking assembly inherently comprises a body within which the counter is provided because the tracking assembly has a counter (21), the tracking assembly is contained within the tool, and the tool itself has a body (therefore the counter is within the body).

With respect to claim 2, the counter (21) of Arimura et al. is deemed as mechanical in form, and Arimura et al. set forth that the tracking assembly is positioned adjacent to a lower portion of the tool assembly (Fig. 2).

With respect to claim 3, the tool is deemed as a punch (5) and that the tool assembly (1-6) is deemed as a punch assembly in Arimura et al.

With respect to claim 4, the force applied relative to the tool assembly in Arimura et al. is a down stroke force from the punch press (Fig. 2).



With respect to claim 5, the counter (21) of Arimura et al. is deemed as electrical in form (ie. part of control circuit 10) and wherein the tracking assembly comprises a sensor (21) in which the force on the tracking assembly results in a triggering of an output from the sensor (abstract).

With respect to claim 9, Arimura et al. set forth that the sensor is an accelerometer and the corresponding force on the tracking device results from a variance in the output from the accelerometer (page 2, paragraph 24) wherein the variance in output is received by the counter (page 2, paragraph 35).

With respect to claim 11, Arimura et al. set forth that the counter comprises a microcontroller (10), the output from the sensor being received by the microcontroller (Fig. 2) and resulting in the iteration increase, and storage in memory of the microcontroller of total hit/stroke count of the tool assembly (abstract).

35 U.S.C. § 103

Claims 14 - 17 and 19 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (2009/0084568).

With respect to independent claim 14, Arimura et al. set forth a tracking assembly for use with a tool assembly comprising:
electronic devices comprising a sensor (21) and a counter (10) that are in electrical 

communication (Fig. 2), the sensor triggered from a force applied thereto with an output from the sensor serving as a trigger for the counter to increase by single iteration (abstract).

Arimura et al. fail to disclose the physical layout of the tool and thus fail to set forth a body formed in a shape of a collar wherein the collar is sized so as to wrap about a portion of the tool assembly.
However, it would have been obvious to one having ordinary skill in the art armed with the Arimura et al. teaching to have a body of the tool formed in a shape of a collar which is sized to wrap about a portion of the tool assembly.
The motivation being that Arimura et al. set forth that the tool assembly is that of an impact power tool such as an impact wrench or driver, and thus the tool will have an output shaft wherein the body surrounding the shaft will be circular and thus in the form of a collar as claimed.

With respect to claim 15, Arimura et al. fail to set forth that the collar comprises a sheathed configuration (ie. sleeve) within which the sensor and the counter are provided and which covers the portion of the tool assembly.
However, it would have been obvious to one having ordinary skill in the art armed with the Arimura et al. teaching that the collar as discussed above with respect to claim 14 will have a sheathed configuration (ie. sleeve) within which the sensor and the counter are provided and which covers the portion of the tool assembly.
The motivation being that Arimura et al. set forth that the tool assembly is that of an impact power tool such as an impact wrench or driver, and thus the tool will have an output shaft

wherein the body surrounding the shaft will be circular and thus in the form of a sheathed configuration (ie. sleeve) as claimed.

With respect to claim 16, Arimura et al. set forth that the counter comprises a microcontroller (10), the output from the sensor (21) being received by the microcontroller and resulting in the iteration increase (page 1, paragraph 5), and in event of the tracking assembly being used with a punch assembly for a punch press, the iteration increase corresponding to hit/stroke count of the punch assembly (page 2, paragraph 23).

With respect to independent claim 17, Arimura et al. set forth a tracking assembly and a tool assembly in a combination comprising:
a tool (1 - 6) being a punch (5); and
electronic devices operably coupled to the body and comprising a sensor (21) and a counter (10) that are in electrical communication (Fig. 2), the sensor triggered from a force applied to the tool for performance of a machining operation therewith, with corresponding output from the sensor serving as a trigger for the counter to increase by an iteration (abstract).

Arimura et al. fail to disclose the physical layout of the tool and thus fail to set forth a sleeve body wrapped about a portion of the tool assembly.
However, it would have been obvious to one having ordinary skill in the art armed with the Arimura et al. teaching to have a sleeve body wrapped about a portion of the tool assembly.


The motivation being that Arimura et al. set forth that the tool assembly is that of an impact power tool such as an impact wrench or driver, and thus the tool will have an output shaft wherein the body surrounding the shaft will be circular and thus in the form of a sleeve.

With respect to claim 19, Arimura et al. set forth that the counter comprises a microcontroller (10), the output from the sensor being received by the microcontroller (Fig. 2) and resulting in the iteration increase, and storage in memory of the microcontroller of total hit/stroke count of the tool assembly (abstract).

With respect to claim 20, Arimura et al. fail to set forth that the electronic devices are encapsulated in a sleeve which has an outer diameter extending beyond an outer diameter of the tool assembly but such an encapsulation would have been obvious to one having ordinary skill in the art for the reasons set forth above with respect to claim 17 and the fact that the electronics devices are contained within the tool assembly.

With respect to independent claim 21, Arimura et al. set forth a tracking assembly for use in combination with a tool assembly, the combination comprising:
a body embedded within the tool assembly (Fig. 2); and
electronic devices operably coupled to the body (ie. tray) and comprising a sensor (21) and a counter (10) that are in electrical communication (Fig. 2), the sensor triggered from force applied to the tool assembly for performance of a machining operation therewith, with corresponding output from the sensor serving as a trigger for the counter to increase by single iteration (abstract).

Arimura et al. fail to set forth that the body is formed in a shape of an elongated tray.
However, it would have been obvious to one having ordinary skill in the art that Arimura et al. do suggest that the body is formed in a shape of an elongated tray.
The motivation being that the claim fails to define the meaning of the phrase “shape of an elongated tray”. Thus, giving the phrase its broadest reasonable interpretation, the shape is interpreted as being rectangular. As such, a body (4) embedded in the tool assembly of Arimura et al. is rectangular in shape.

With respect to claim 22, Arimura et al. is interpreted as setting forth that the body (4) is embedded within a bore defined in the tool assembly (ie. outer diameter of the tool assembly),
wherein the bore is vertically oriented and parallel to an axis along which the force is applied (Fig. 2).

With respect to claim 23, Arimura et al. set forth that the electronic devices are within the sleeve of the tool assembly and thus suggest the devices are potted within the bore as claimed.

With respect to claim 24, Arimura et al. set forth that the force results in a corresponding force on the tracking assembly resulting in a variance in the output from the sensor, the variance in output received by the counter (abstract).

With respect to claim 25, Arimura et al. set forth that the counter comprises a microcontroller (10), the output from the sensor being received by the microcontroller (Fig. 2)

and resulting in the iteration increase, and storage in memory of the microcontroller of total hit/stroke count of the tool assembly (abstract).

Allowable Subject Matter

Claims 6 - 8, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 is objected to as being dependent upon a rejected independent claim 17, but would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of claim 17.

Response To Arguments

The Applicant’s arguments have been considered but have not been found to be persuasive. Specifically, the Applicant argues that the applied prior art of Arimura et al. does not even suggest providing a body for tying the electronic devices to either a tool or a tool assembly and thus does not teach or suggest that the tracking assembly comprises a body within which the counter is provided. The Examiner disagrees. As set forth above and in the previous Office Action, Arimura et al. teach a tool assembly and a tracking assembly installed in a machine. The tracking assembly having a counter (21) therein. The teachings of the tool and tracking 

CONTACT INFORMATION

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










/Eric S. McCall/Primary Examiner
Art Unit 2856